IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                                         NO. WR-91,285-01


                           EX PARTE JERRY CARROLL, Applicant


                   ON APPLICATION FOR A WRIT OF HABEAS CORPUS
                    CAUSE NO. 9954 IN THE 411TH DISTRICT COURT
                              FROM TRINITY COUNTY


          Per curiam.

                                             ORDER

          Applicant was convicted of improper relationship between educator and student, and

indecency with a child and sentenced to twenty years years’ imprisonment. The Sixth Court of

Appeals affirmed his conviction. Carroll v. State, No. 06-18-00052-CR (Tex. Crim. App.

—Texarkana, Oct. 31, 2018). Applicant filed this application for a writ of habeas corpus in the

county of conviction, and the district clerk forwarded it to this Court. See TEX . CODE CRIM . PROC.

art. 11.07. The record does not include the judgment, plea papers, transcript from the writ hearing,

or the affidavit from trial counsel as referred to in the trial court's findings of fact and conclusions

of law.

          On November 18, 2020, this Court ordered the district clerk to supplement the record by
either forwarding to this Court the missing documents or certify in writing that these documents are

not part of the record. The clerk was ordered to respond within thirty days from the date of the order

but the clerk has not responded to this Court’s order.

        We remand this application to the trial court, which shall ensure that the habeas record is

supplemented with the missing documents, including, among other things, any affidavits, motions,

objections, proposed findings and conclusions, orders, and transcripts from hearings and depositions.

See TEX . R. APP . P. 73.4(b)(4). The trial court shall respond within thirty days from the date of this

order. Any extensions of time must be requested by the trial court and obtained from this Court.




Filed: April 6th, 2022
Do not publish